DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 01/21/22 and 01/20/22.  Applicant’s amendments to the claims have been entered and are made of record.  The pending claims at this time are 1, 3 and 5, all of which stand rejected. 
The IDS dated 11/24/21 has also been reviewed that the art cited in it has been applied below. 
Applicant’s submission of the Terminal Disclaimers over 17043396, 16498278, 16651635 and 16651851 have all been approved and are made of record.  All previously made double patenting rejections are now withdrawn. 
Applicant’s modification to the claims and explanation in the remarks also overcomes the enablement rejection. 
Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is associated to an airbag base fabric made from a yarn containing polyethylene terephthalate as main raw material, and wherein in a Raman spectrum obtained by irradiating the yarn with a He-Ne laser with a wavelength of 630 nm. 
	It is noted that the type of laser and the wavelength used to irradiate the yarn cannot be derived from the finished product, nor can the intrinsic viscosity of the fiber. 
	Therefore, the type of laser and the wavelength used will be regarded as non-limiting features. Furthermore, in claim 1, in respect of the material composition of the airbag base fabric, only polyethylene terephthalate is described without indicating any other specific features, which lead to the specific spectral intensity at 3083 cm-1 	Therefore, without the indication of such further features, it must be assumed, that any woven fabric being made of polyethylene terephthalate and having the indicated single fiber fineness, total yarn fineness and cover factor, will show the values obtained by Raman spectroscopy, as indicated in claim 1. 
	Therefore, the values related to the Raman spectroscopy as indicated in claim 1, will be regarded as non-limiting features. 
	Furthermore, it is not clear, because it is not defined how the intrinsic viscosity is obtained. This is also an intermediate step and not seen in the final product. 
Therefore, it should be defined in the claim how said intrinsic viscosity is obtained. 
Besides, in claim 3, it is not defined how the cover factor is obtained. 
Therefore, it should be defined in the claim how said cover factor is obtained, i. e. as indicated in the description, para. [0025].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 102(a 1 or 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP H07 258940 issued to Mizuki et al.  (https://patents.google.com/patent/JPH07258940A/en?oq=JP+H07258940) was used and cited on the IDS.  This is the equivalent of what was cited but not supplied by Applicant from the EP search report. 
	Mizuki et al. see -claim 15; [0023], [0087], [0090], [0091], [0103], [0109], [0126], [0128], [0142]; example 1, comparative examples 1, 5; example 1 and comparative example 1 both disclose polyethylene terephthalate and comparative example 5].
	Mizuki et al. teach a base cloth for an airbag [0002, 0006] made from high strength fibers.  The woven fabric can be made from polyethylene terephthalate [0006] fiber which has a total fineness of 420 d and a single yarn fineness of 1, 46d, yielding 466dtex and 1.62dtex.   A high viscosity polymer selected from polyethylene terephthalate having an intrinsic viscosity (IV) of 1.0 or more. The fabric has a cover factor of 1900 or more.  
	Regarding the requirements of the limitation of –“a Raman spectrum obtained by irradiating the yarn with a He-Ne laser with a wavelength of 630 nm, Ix/Io being 1.20 or more, where Ix is a spectral intensity at 3083 cm 1, and Io = 277.4, wherein said Jo is the spectral intensity at 3083 cm-1 which is read from the Raman spectrum obtained by irradiating a polyethylene terephthalate yarn by KB SEIREN, Ltd. (product name: 84T/36-SOD, fixed viscosity = 0.64) with a He-Ne laser with a wavelength of 630 nm”
it is the position of the Office that the claimed resultant properties as desired in the aforesaid claim, would be inherent if not obvious to the fabric/fiber of Mizuki et al. It is reasonable to presume so, as support for said presumption is found in the use of like materials (i.e. same composition, same intrinsic viscosity, same dpf, same denier, same cover factor and the same final intended use).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present once the Mizuki et al. product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
	Additionally, it should be noted that this limitation is rejected above under the section of 112-2, as these features are regarded as non-limiting. 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/24/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



ASP